DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 05/09/22, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a light detection and ranging (LIDAR) device of the claimed invention.

	Response to Amendment 
3.	Applicants’ amendment filed on 08/10/22 has been fully considered and entered. 

Reasons for Allowance
4.	Claims 1-19 and 21 are allowed.
5.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a system comprising a waveguide configured to guide the light from a first end of the waveguide toward a second end of the waveguide, wherein the waveguide has an output surface between the first end and the second end; and a plurality of mirrors including a first mirror and a second mirror, wherein the first mirror reflects a first portion of the light toward the output surface of the waveguide, wherein the second mirror reflects a second portion of the light toward the output surface of the waveguide, wherein the first portion propagates, after being reflected by the first mirror, out of the output surface of the waveguide toward a scene as a first transmitted light beam, and wherein the second portion propagates, after being reflected by the second mirror, out of the output surface of the waveguide toward the scene as a second transmitted light beam, in combination with other recited limitations in the claim.  
Claims 2-10 and 21 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 11. Specifically, the prior art fails to disclose a light detection and ranging (LIDAR) device comprising a plurality of mirrors including a first mirror and a second mirror, wherein the LIDAR device transmits a plurality of light beams to illuminate a scene, wherein the plurality of transmitted light beams includes a first transmitted light beam and a second transmitted light beam, and wherein the plurality of transmitted light beams is arranged spatially based on a physical arrangement of the plurality of mirrors; and a waveguide configured to guide emitted light from the light emitter toward the plurality of mirrors, wherein the first mirror is configured to reflect a first portion of the light toward an output side of the waveguide as the first transmitted light beam, and wherein the second mirror is configured to reflect a second portion of the light toward the output side of the waveguide as the second transmitted light beam, in combination with other recited limitations in the claim.  
Claims 12-19 depend from claim 11. 
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-19 and 21 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883